In an action based on a contract to dig a well, defendants appeal from an order of the Supreme Court, Dutchess County, dated October 31, 1967 and entered in Orange County, which granted plaintiff’s motion for summary judgment. Order reversed, on the law, with $10 costs and disbursements, and motion denied. No questions of fact were considered. Upon the facts set forth in the record, triable issues exist as to the giving of an oral guarantee that water would be found and as to whether the work was done in a workmanlike manner. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.